Case 1:20-cv-00971-DDD-JPM Document 3 Filed 08/12/20 Page 1 of 3 PageID #: 30



                                                                                  a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 RAVI KUMAR,                            CIVIL DOCKET NO. 1:20-CV-00971-P
 Petitioner

 VERSUS                                 JUDGE DRELL

 WARDEN, ET AL.,                        MAGISTRATE JUDGE PEREZ-MONTES
 Respondents



                            MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF No. 1) filed by pro se Petitioner Ravi Kumar (“Kumar”). Kumar is a

detainee in the custody of the Department of Homeland Security (“DHS”) and Bureau

of Immigration and Customs Enforcement (“ICE”) housed at LCC. Kumar alleges, in

part, that his custody is unlawful under Zadvydas v. Davis, 533 U.S. 678 (2001). ECF

No. 1 at 6.

      Because Kumar fails to allege why he believes his removal is unlikely to occur

in the reasonably foreseeable future, he must AMEND his Petition.

I.    Background

      Kumar is a native and citizen of India. ECF No. 1 at 7. Kumar seeks a release

from custody because he has allegedly been in post-removal order detention since

November 21, 2019. ECF No. 1 at 2.

      In addition to release from custody, Kumar also requested that the Court

enjoin ICE from transferring him while the § 2241 Petition is pending.          The
Case 1:20-cv-00971-DDD-JPM Document 3 Filed 08/12/20 Page 2 of 3 PageID #: 31



undersigned has recommended that the request for injunctive relief to prevent a

transfer be denied. ECF No. 2.

II.      Instructions to Amend

         Under Zadvydas v. Davis, 533 U.S. 678 (2001), it is presumptively

constitutional for an immigration detainee to be detained six months past the 90-day

removal period following a final order of removal. Id. After the expiration of the six-

month period, a detainee may seek his release from custody by demonstrating a “good

reason to believe that there is no significant likelihood of removal in the reasonably

foreseeable future.” Agyei–Kodie v. Holder, 418 F. App’x 317, 318 (5th Cir. 2011).

Not every detainee in custody will be entitled to automatic release after the expiration

of the six-month period under the scheme announced in Zadvydas.

         In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, a detainee may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The

detainee bears the initial burden of proof to show that no such likelihood of removal

exists. Id.

         Kumar alleges that he has been in ICE custody for over six months, but he does

not allege any reason why his removal to India is unlikely to occur in the reasonably

foreseeable future. Kumar must provide factual and evidentiary support for his

claim.



                                            2
Case 1:20-cv-00971-DDD-JPM Document 3 Filed 08/12/20 Page 3 of 3 PageID #: 32



      Additionally, Kumar is instructed to provide the Court with a copy of the

removal order and any subsequent custody reviews or decisions to continue detention

that he has received.

      IT IS ORDERED that Kumar amend his Petition (ECF No. 1) within thirty

(30) days of the filing of this Order to provide the information outlined above.

      Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

      THUS DONE AND SIGNED in Alexandria, Louisiana, on this 12th day

of August 2020.

                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
